Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 1 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 2 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 3 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 4 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 5 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 6 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 7 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 8 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                          Document     Page 9 of 10
Case 20-10895   Doc 16   Filed 04/14/20 Entered 04/14/20 16:19:15   Desc Main
                         Document      Page 10 of 10
